DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19179340, filed on June 11, 2019.
Status of Claims
Amendments to claims 1, 3, 6, 8 and 10-11 have been entered.  
Claims 5 and 14 have been canceled.
Accordingly, claims 1-4, 6-13 and 15 are currently pending.
Response to Remarks
Applicant amended the claims to avoid 112(f) interpretation.
The Examiner does not agree with Applicant’s 101 analysis.  For example, Applicant incorrectly asserts that a person cannot look at a printout of a radiation pattern and compare it to a reference.  See Remarks Page 8.  Nonetheless, the applicant amended the claim language to require transmission which is not considered an extra solution activity.  As such, the 101 rejection is withdrawn in light of the amendment.  
Regarding the 112 rejection, the Examiner agrees in part with Applicant’s remarks.    
Regarding the prior art rejection, the issue is whether the combination of prior art cited teaches a comparison of a received complex radiation pattern with a reference.  See Remarks Pages 11-12 and amended claim 1.  The Heuel reference teaches the comparison of receiving See Fig. 3.  Under the broadest reasonable interpretation, either one of the emitted waveforms can serve as the reference as claimed.  
Although the Heuel reference did not specify verbatim that an antenna radiation pattern is complex, the Examiner finds based on further review and research that all antenna patterns are complex because they show amplitude/strength with respect to angle wherein amplitude/strength would meet the scope of one dimension and angle would meet the scope of a second dimension.  As evidence, Steinberg reference teaches “As known to those skilled in the art, an image may be obtained with such a system by forming transmit and receiving beams and scanning them together across the scene. Such beams are typically characterized by their beam patterns, where the beam pattern of the array is defined as its complex gain as a function of direction of arrival of incident radiation. Examples of imaging systems making use of such arrays may be found in the fields of medical ultrasound, underwater acoustic imaging, and radar.”  See col. 1 ll. 27 – 35.  The Examiner also looked to Applicant’s drawings regarding complex antenna radiation patterns; however, there were none.  
Applicant argues that there would be not motivation to combine with the Steinberg reference because the FFT would not be a useful tool for ultra-wideband as compared to narrow band.  See Remarks 11 – 13.  
In response, neither the claims nor the primary reference Heuel specifies ultra-wide band or narrow band. 
Applicant did not travers the official notice in the previous office action.  Thus, the Examiner considers the official notice to be Applicant Admitted Prior Art.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complex radio frequency image must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, Applicant correctly amended the claims to indicate that the transceiver and antenna transmit a radiation pattern not the processor.  However, the claimed subject matter not indicates that the transmitter and antenna are transmitting a digital signal.  One of ordinary skill understands that only analog signals can be propagated through space.  Thus, it is unclear as to what is meant by the language “wherein the [transmitted] two-dimensional test pattern corresponds to a digital image …”  One of ordinary skill further understand that it is the processor that creates a digital image based on radar data that was received including effects due to angle-of-arrival and any interference which can only be seen by the receiver which is the radar under test.  
Moreover, the claimed subject matter states that the transceiver/antenna transmit a two-dimensional pattern but then states a receiver receives a radiation pattern.  One of ordinary skill understands that a receiver receives the energy/radiation that is transmitted plus any environmental effects that may exist.  It appears that Applicant should be indicating that the transceiver/antenna transmits and the radar under test receives a radiation pattern and that the processor is configured to generate a two-dimensional antenna pattern based on the received radiation pattern.  
Finally, it is not at all clear why the radiation pattern would be based on a test pattern assuming a test pattern is the reference pattern because the reference pattern is not what is being transmitted and received when transmitting the radiation pattern, rather the test pattern would 
As such the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.  
Also, dependent claim 9 has the limitation preferably a graphical user interface.  The use of the word “preferably” makes unclear whether said limitation narrows scope of claim 9.  
Dependent clams 2-4, 6-10, 12-13 and 15.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Heuel (US 2018/0306903) in view of Swirhun (US 2014/0266866) and Steinberg (US 5,808,962).
As to claims 1 and 11, Heuel teaches a system/method for testing a radar under test comprisin
an antenna array with a plurality of antenna elements (items 101 or 102 as shown in Fig. 2); 

and a processor (Fig. 2 item 108 “Control/Processing Unit”); and 
wherein the processor is configured to (i) transmit, via the antenna array and transceivers, a two dimensional test pattern to the radar under test, wherein the two dimensional test pattern corresponds to a digital image, (ii) receive, via the antenna array and transceivers, a radiation pattern in the form of a complex radio frequency image from the radar under test, wherein the radiation pattern is based on the two dimensional test pattern (Fig 3 steps 1 – 4) and 
to compare the two dimensional test pattern with a reference pattern (Id.  see also Para. 46 “Step 4 analyzes the radar radiation received directly, without going through any material 3, 103 and the radar radiation received after having gone through a material 3, 103 that influences radar radiation. Based on a measurement without a sensor antenna cover 3, 103 and another measurement with a sensor antenna cover 3, 103, the impact of the cover 3, 103 on the radar radiation emitted from the test antenna is evaluated.”).
Heuel does not say whether each antenna element has its very own transceiver.  
In the same field of endeavor, Swirhun teaches “FIG. 1 is an illustration of an example embodiment of the invention, depicting four radar transceivers 100A, 100B, 100C, and 100D, each of which may be connected to a respective one or more antennas 102A/104A, 102B/104B, 102C/104C, 102D/104D, to form a phased array radar system (Para. 98).”
In view of the teachings of Swirhun, it would have been obvious to one of ordinary skill at the time of filing for each antenna to have its own transceiver in order to improve 
Huel in view of Swirhun does not explicitly state verbatim that an antenna pattern is complex.
In the same field of endeavor, Steinberg teaches “As known to those skilled in the art, an image may be obtained with such a system by forming transmit and receiving beams and scanning them together across the scene. Such beams are typically characterized by their beam patterns, where the beam pattern of the array is defined as its complex gain as a function of direction of arrival of incident radiation. Examples of imaging systems making use of such arrays may be found in the fields of medical ultrasound, underwater acoustic imaging, and radar.”  See col. 1 ll. 27 – 35.  Thus, Steinberg is evidence that an antenna pattern is inherently complex.  
In the interest of compact prosecution, Steinberg also teaches that “the interference results from the pulses existing simultaneously at a point in space. Since the pulses emitted from the array elements are approximately infinite and unvarying in time, the interference that results causes the waveform in the far-field to vary only in the angular dimensions. Thus, Fourier transforms between time and frequency and between the aperture plane and the image plane, as stated above, are useful in reducing the dimensionality of this radiated waveform to a radiation function, R. The resulting radiation pattern is only a function of the angular dimensions and can be represented by a three-dimensional isometric plot (9:39-50).”
In view of the teachings of Steinberg, it would have been obvious to a person having ordinary skill in the art to apply an Fourier (complex) transform and plot the result as an image in order to reduce dimensionality thereby mitigating interference in the angular dimension.  

As to claim 2, Heuel in view Swirhun and Steinberg teaches the system according to claim 1, wherein the plurality of transceivers are adapted to receive signals from the antenna array and/or transmit signals through the antenna array via each corresponding antenna elements (Para. 46 of Swirhun).
As to claims 3 and 12, Heuel in view of Swirhun and Steinberg teaches the system according to claim 1, wherein the processing unit is further configured to control a gain and a phase of the plurality of transceivers in order to generate the two dimensional test pattern (Heuel Fig. 1 phase shifters items 6 and 12; Swirhun Fig. 3B item 110 “phase control” and items 326 and 328 “Variable Gain”).
In view of the teachings of Swirhun, it would have been obvious to a person having ordinary skill in the art at the time of filing to include gain control in addition to the phase control as taught by Heuel in order to improve signal-to-noise of the signal and to allow for beamforming based on both phase and gain control in order to allow for more diversity thereby improving the ability to steer the beam in more directions.  
As to claims 4 and 13, Heuel in view of Swirhun and Steinberg teaches the system/method according to claim 1/11, wherein the plurality of antenna elements aretate two dimensional beamforming (Heuel Fig. 3 step 1 “elevation and azimuth”  see also Steinberg Fig. 17b).
Heuel in view of Swirhun does not say whether the array is two by two.   
In view of the teachings of Steinberg, it would have been obvious to a person having ordinary skill in the art to have a two-dimensional antenna array because one of ordinary skill understands that a two-dimensional array has an improved ability to steer the beam and mitigate aurora clutter thus improving the overall beamforming function.  
 As to claims 6 and 15, Heuel in view Swirhun and Steinberg teaches the system/method according to claim 1/11, wherein the processing unit is further configured to process the  (Step 1 of Heuel as cited before).
In view of the teachings of Steinberg as discussed in claim 5, it would have been obvious to a person having ordinary skill in the art to apply an Fourier (complex) transform and plot the result as an image in order to reduce dimensionality thereby mitigating interference in the angular dimension.  
Claims 7 and 10 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and Steinberg and in further view of Kennington (US 2021/0270926) having PCT filed September 13, 2017.  
As to claim 7, Heuel in view of Swirhun and Steinberg does not teach the system according to claim 1, wherein the system further comprises: a radio frequency lens situated between the radar under test and the antenna array.
In the same field of endeavor, Kennington teaches a Rotman Lens used to pint the beam in more than one desired direction (Para. 104).  
In view of the teachings of Kennington, it would have been obvious to a person having ordinary skill in the art at the time of filing to employ a Rotman lens between the radar under test and the test antenna array in the system as taught by Heuel in view of Swirhun because Rotman 
As to claim 10, Heuel in view of Swirhun and Steinberg is silent as to whether the system according to claim 1, wherein the system further comprises: a memory unit in order to store the two dimensional test pattern, the reference pattern and a history of test results.
In the same field of endeavor, Kennington teaches “during a steering or beam sweeping process to form a stored measured radiation pattern, with some or all of those stored signal strength measurements forming the stored radiation pattern being compared or correlated with one or more predetermined reference antenna radiation patterns in order to determine a steering angle or bearing at which a measured and a predetermined radiation pattern are most similar (Para. 138).”
In view of the teachings of Kennington, it would have been obvious to one of ordinary skill to save one’s work including test results, e.g. strength measurements, measured radiation patterns and stored radiation pattern (reference) in order to perform statistical analysis thereby allowing the user to determine the quality of the tests and/or measurements.  
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and Steinberg and in further view of Kennington and Applicant Admitted Prior Art.
As to claim 8, Heuel in view of Swirhun and Steinberg does not teach the system according to claim 1, wherein the system further comprises: an anechoic chamber encompassing the antenna array, the radio frequency lens and the radar under test.
In the same field of endeavor, Kennington teaches a Rotman Lens used to pint the beam in more than one desired direction (Para. 104).  
In view of the teachings of Kennington, it would have been obvious to a person having ordinary skill in the art at the time of filing to employ a Rotman lens between the radar under test and the test antenna array in the system as taught by Heuel in view of Swirhun and Steinberg because Rotman lens are known for creating multiple beams without the need for switches or shifters thereby reducing the number of components needed thus saving cost.  
The Examiner takes official notice now Applicant Admitted Prior Art of anechoic test chambers because said anechoic test chambers are frequently used to provide an interference free place to test radars and antenna because of the use of radar absorbing material to prevent multipath.  As such, it would be obvious to perform the testing in an anechoic chamber with radar absorbing material in order to prevent interference such as multipath improving the overall accuracy of the test result.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and Steinberg and in further view of Applicant Admitted Prior Art. 
As to claim 9, Heuel in view of Swirhun and Steinberg is silent with respect to whether the system according to claim 1, wherein the system further comprises: a user interface,
The Examiner takes official notice now Applicant Admitted Prior Art that processors often have user interfaces to allow the user some control over the test including entering inputs.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a user interface for the processing unit as taught by Heuel in view of Swirhun and Steinberg in order to provide the user control over the test such as controlling phase/gain thereby allowing the user flexibility with regard to testing. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648